Citation Nr: 0609156	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  00-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement a disability evaluation in excess of 20 
percent for residuals of lumbar spine injury with 
degenerative disc disease and spondylosis, prior to November 
24, 1999.

4.  Entitlement a disability evaluation in excess of 60 
percent for residuals of lumbar spine injury with 
degenerative disc disease and spondylosis, from November 24, 
1999, forward.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that assigned a 20 percent disability evaluation for 
the residuals of a lumbar spine injury with degenerative disc 
disease and spondylosis, after granting service connection 
for the same, effective from April 4, 1994.  The veteran 
appealed the assigned rating.  By a rating action dated in 
September 2002, the 20 percent disability evaluation assigned 
to the veteran's low back disability was increased to 60 
percent, effective from November 24, 1999.

This matter further stems from a May 2001 rating decision 
that denied service connection for right ear hearing loss.  
The RO also determined that the veteran had failed to submit 
new and material evidence to reopen the claim for service 
connection for left ear hearing loss.

The Board notes that the veteran submitted a statement in 
October 2002 requesting that he be scheduled for a personal 
hearing at the RO before a Veterans Law Judge.  He withdrew 
his request in a statement received in December 2005.


FINDINGS OF FACT

1.  In a decision dated in August 1974, the RO denied service 
connection for left ear hearing loss based on the finding 
that the veteran had left ear hearing loss prior to service, 
and that there was no evidence that his hearing loss was 
aggravated during his active service because his hearing was 
essentially normal at discharge; the veteran did not appeal 
the August 1974 decision within one year of being notified.

2.  The evidence received since the August 1974 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for left ear hearing loss.

3.  The veteran's left ear hearing loss preexisted service 
and did not increase in severity during active service.

4.  The preponderance of the medical evidence is against the 
finding that the veteran's current right ear hearing loss 
(and/or bilateral hearing loss) had its onset in service or 
is otherwise related to service, including noise exposure.

5.  For the period prior to November 24, 1999, there is no 
evidence that the veteran's lumbar spine disability resulted 
in severe loss of range of motion of the lumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; or, severe symptoms of intervertebral disc syndrome 
with recurring attacks with intermittent relief.

6.  For the period since November 24, 1999, the veteran does 
not have unfavorable ankylosis of the entire spine; and, the 
evidence does not present an exceptional or unusual 
disability picture.


CONCLUSIONS OF LAW

1.  The August 1974 rating action denying service connection 
for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a) (2005).

4.  Service connection for right ear hearing loss (and/or 
bilateral hearing loss) is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2005).

5.  The criteria for a disability rating in excess of 20 
percent for residuals of lumbar spine injury with 
degenerative disc disease and spondylosis have not been 
demonstrated for the period prior to November 24, 1999.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

6.  The criteria for a disability evaluation in excess of 60 
percent for residuals of lumbar spine injury with 
degenerative disc disease and spondylosis have not been 
demonstrated for the period since November 24, 1999.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2002), Diagnostic Codes 5292, 
5293 (2003), Diagnostic Codes 5237, 5242, 5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

By letters dated in March 2001, August 2002, and November 
2004, the RO advised the veteran of the essential elements of 
the VCAA.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
reopen his claim for service connection for left ear hearing 
loss and substantiate his claims for service connection for 
right ear hearing loss and an increased evaluation of his low 
back disability, but that he must provide enough information 
so that VA could request any relevant records.  The RO also 
explained to him how the effective dates for his increased 
ratings were determined.  See VA Rating Decisions dated in 
October 1999 and September 2002.  See Dingess v. Nicholson, 
No. 01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. 
Mar. 3, 2006).  The veteran was informed of the evidence that 
VA had requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claims for service connection and a 
higher disability rating.  The November 2004 letter 
specifically informed the veteran to provide any additional 
evidence that he possessed that pertained to his claims.  The 
March 2001, August 2002, and November 2004 letters therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The October 1999 rating decision, May 2000 Statement of the 
Case (SOC), May 2001 rating decision, May 2001 Supplemental 
Statement of the Case (SSOC), September 2002 SOC, November 
2002 SSOC, and January 2005 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection and an increased rating.  The 
November 2002 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial. 

With respect to the claim for service connection for 
bilateral hearing loss, the VCAA letters did not provide the 
appellant with notice of the potential disability ratings, or 
laws regarding an effective date for any grant of service 
connection.  However, since the claim for service connection 
is being denied, no disability rating or effective date will 
be assigned; and any defect with respect to the content of 
the notice requirement was non-prejudicial.

The veteran's service medical records are on file.  
Outpatient and inpatient treatment records have been obtained 
from the Temple VA Medical Center (VAMC) and Central Texas VA 
Health Care System.  A decision from the Social Security 
Administration (SSA) and the evidence the SSA considered in 
rendering that decision have been obtained.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claims on appeal.  The veteran 
was afforded VA examinations.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
veteran was not provided notice with respect to the initial 
adjudication of his claim for an increased evaluation of his 
low back disability, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2001 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in November 2002.  


Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally-decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that new 
and material evidence has been presented.  Hence, the claim 
concerning service connection for left ear hearing loss may 
be reopened.

Service connection for left ear hearing loss was originally 
denied in August 1974.  The RO observed at that time that 
service medical records showed normal left ear hearing acuity 
at all tested levels except 6,000 Hertz.  The RO therefore 
determined that the veteran had some preexisting hearing loss 
of the left ear.  As a service discharge examination and 
August 1974 VA examination showed that the veteran had 
essentially normal hearing, the RO found there was no 
evidence that any preexisting left ear hearing loss was 
aggravated by his active service.  No other evidence was 
considered at that time.  The veteran did perfect an appeal.  
The August 1974 rating decision therefore became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

The evidence received by VA after the August 1974 decision 
includes VA outpatient treatment records.  Those records show 
that the veteran currently experiences bilateral 
sensorineural hearing loss.  A March 2000 assessment showed 
that the veteran had left ear hearing loss for purposes of VA 
compensation.  See 38 C.F.R. § 3.385.  The veteran's history 
of in-service noise exposure was referenced.  The same 
examiner also provided a statement in May 2000 wherein he 
noted that the veteran reported scarring of the eardrums from 
an ear infection he had experienced as a child.  In this 
regard, he opined that the veteran's current hearing loss was 
not related to any scarring of his tympanic membranes.

The evidence referenced above shows that the veteran 
currently suffers from left ear hearing loss, and that the 
problem may not have existed prior to his active service.  
This evidence is not cumulative or redundant of the evidence 
previously of record.  This evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The report of the March 2000 assessment and May 
2000 statement are therefore new and material; consequently, 
the claim for service connection for left ear hearing loss is 
reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The veteran contends that he currently suffers from bilateral 
hearing loss as the result of acoustic trauma.  He states he 
was exposed to significant gun and artillery fire during his 
active service, and that hearing protection was not used.  As 
his service personnel records reflect that the veteran 
received badges indicating that he was an expert with the M-
16 rifle and a sharpshooter with the M-14 rifle, the Board 
will concede that the veteran suffered some acoustic trauma 
during his active military service.

The veteran's pre-induction examination showed mild hearing 
loss in the left ear.  Specifically, the veteran was shown to 
have some loss at the 6,000 cycle range.  His right ear was 
essentially normal.  Service medical records are negative for 
complaints or treatment for hearing loss.  Further, using 
audiometric testing, the veteran's hearing was found to be 
normal for VA purposes at his October 1970 discharge 
examination.  However, when he was examined by VA in August 
1974, he had a slight loss on the left to whispered and 
spoken voice and tuning fork.  The veteran's right ear was 
presumably normal.  Put another way, a diagnosis of hearing 
loss for VA purposes was not demonstrated in service or 
within one year of service discharge.  Indeed, the report of 
the March 2000 assessment is the first evidence of the 
veteran meeting the VA requirements for hearing loss under 
38 C.F.R. § 3.385, which was nearly 30 years post service.  

In sum, the Board finds that there is no evidence of 
bilateral hearing loss for VA purposes shown in service or 
within one year of service discharge.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's bilateral 
current hearing loss and his in-service acoustic trauma.  The 
medical evidence of record preponderates against this aspect 
of the veteran's claim.

Specifically, the report of a November 2003 VA audiology 
examination considered the question of the etiology of the 
veteran's bilateral hearing loss.  The veteran provided a 
history of excessive noise exposure in service as the result 
of being in close proximity to gun and artillery fire.  He 
stated that he was not provided hearing protection.  The 
veteran also reported that he had a significant history of 
civilian noise exposure.  He stated that he worked as a 
carpenter for 33 years.  However, he indicated that hearing 
protection was used.  Following an audiological evaluation 
and review of the claims folder, the examiner expressed the 
opinion that it was "not likely" that the veteran's hearing 
loss was the result of any inservice noise exposure.  The 
examiner observed that the veteran's hearing was normal 
bilaterally when he received his service discharge 
examination.  The veteran has not proffered any competent 
medical evidence that contradicts this conclusion.

The Board acknowledges that the veteran himself has claimed 
he currently has bilateral hearing loss arising from in-
service acoustic trauma.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).   

There is also a question as to whether the veteran had left 
ear hearing loss prior to his active service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. §§ 3.303(c), 3.304(b), 3.306.  The 
report of the veteran's service enlistment examination 
diagnosed him as having mild hearing loss of the left ear.  
The presumption of soundness therefore cannot be established.  
The Board recognizes that the May 2000 statement indicates 
that there is no correlation between the veteran's current 
hearing loss and any scarring of the tympanic membranes that 
he may have experienced as the result of childhood ear 
infections.  To the extent that this statement could be 
liberally interpreted as an opinion that the veteran did not 
have left ear hearing loss prior to service, such an opinion 
would have limited probative value.  The enlistment 
examination clearly diagnosed the veteran as having mild left 
ear hearing loss at that time.  Further, the opinion 
contained in the May 2000 statement does not appear to have 
been formed with a review of the veteran's service medical 
records.  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Additionally, no medical evidence has been presented showing 
that pre-existing left ear hearing loss increased in severity 
during active duty.  To the contrary, service medical records 
are negative for complaints or treatment for left ear hearing 
loss.  Further, using audiometric testing, the veteran's 
hearing was found to be normal for VA purposes at his October 
1970 discharge examination.  Therefore, the Board concludes 
that the presumption of aggravation is not raised.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss and 
that, therefore, the provisions of § 5107(b) are not 
applicable.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

The veteran's claim for an increased evaluation for residuals 
of a lumbar spine injury with degenerative disc disease and 
spondylosis originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
      Slight............................................. 
............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40



With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

Service connection for the residuals of a coccyx injury was 
granted in August 1971.  A noncompensable disability 
evaluation was assigned.  The veteran filed a claim on April 
4, 1994, for an increased rating for his service connected 
low back disability.  Following development of the claim, the 
RO issued a rating decision in October 1999 that granted a 10 
percent disability rating for the veteran's coccyx 
disability.  The veteran was also granted a separate 20 
percent disability rating for the residuals of a lumbar spine 
injury with degenerative disc disease and spondylosis.  The 
effective date of the award was April 4, 1994.  In November 
1999, the veteran filed a notice of disagreement with the 
rating assigned to lumbar spine disability.  He perfected his 
appeal with respect to this issue in June 2000.  By a rating 
action dated in September 2000, the 20 percent disability 
rating assigned to his lumbar spine disability was increased 
to 60 percent, effective from November 24, 1999.  In April 
2005, the veteran was granted a total disability evaluation 
based on individual unemployability as a result of his 
service-connected back disabilities, effective June 2004.

For the period prior to November 24, 1999, the Board finds 
that the veteran's low back disability is appropriately 
evaluated as 20 percent disabling.  The evidence of record 
does not show severe limitation of motion of the lumbar 
spine.  At an August 1996 VA examination, the veteran 
demonstrated forward flexion to 60 degrees, backward 
extension to 20 degrees with pain, lateral rotation to 35 
degrees bilaterally, and rotation to 45 degrees bilaterally.  
Similar findings were made at VA examinations conducted in 
June 1997, June 1998, and September 1998.  Indeed, when he 
was examined in June 1998, the veteran demonstrated forward 
flexion to 90 degrees.  The outpatient records do not 
contradict these results.  The Board also finds that the 
medical evidence does not reflect objective evidence of pain, 
instability, or weakness greater than that contemplated by 
the 20 percent rating.  Attention has been given to the June 
1997 examination report that indicated that pain would limit 
the veteran's forward flexion by an additional 10 degrees, 
which amounted to a limitation of forward flexion of 45 
degrees.  Such complaints were duly considered in the initial 
rating decision that assigned the veteran a 20 percent 
disability rating.  Moreover, the June 1998 and September 
1998 examination reports and contemporaneous outpatient 
records depict a significantly improved range of motion.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent 
under Diagnostic Code 5292 for the period prior to November 
24, 1999.

Further, there was no evidence of listing of the whole spine 
or a positive Goldthwaite's sign, which are necessary 
findings to achieve a 40 percent rating under Diagnostic Code 
5295.  VA examinations conducted in August 1996, June 1997, 
June 1998, and September 1998 are all negative for such a 
finding.  There is also no evidence to support an increased 
(40 percent) rating under the criteria governing 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Although there were findings at 
that time showing some nerve involvement including sciatica 
and radiculopathy, there was no evidence that the veteran 
experienced severe recurring attacks of intervertebral disc 
syndrome with intermittent relief.  Indeed, when he was 
examined in June 1998, the veteran described his low back 
pain and symptoms as "mild."  The other examinations 
described a similar level of neurological impairment.

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  In this regard, the Board's attention is again 
drawn to the June 1998 VA examination where the veteran 
described his low back pain and symptoms as "mild."  Even 
in instances where he would experience flare-ups of pain, he 
described the pain to range between mild/moderate to severe.  
He said these episodes of flare-up would occur two to three 
days a week and would limit his ability to climb stairs and 
engage in physical labor in a timely manner.  He indicated 
that the pain would alleviated by hot showers, exercise, and 
rest.  The Board therefore finds that a disability evaluation 
in excess of 20 percent under the rating criteria for 
intervertebral disc syndrome would not be warranted.  See 38 
C.F.R. §§ 4.40, 4.45, and 4.50.  The September 1998 VA 
examination and earlier VA examinations of August 1996 and 
June 1997 do not contain evidence that would contradict this 
conclusion.  In other words, for the period prior to November 
24, 1999, a higher disability evaluation under the rating 
criteria for loss of range of motion, lumbosacral strain, or 
intervertebral disc syndrome is not warranted.

With respect to the period since November 24, 1999, the Board 
finds that the criteria to support a disability evaluation in 
excess of 60 percent for lumbar spine injury with 
degenerative disc disease and spondylosis have not been met.  
A 60 percent disability rating is the maximum schedular 
rating available for intervertebral disc syndrome under the 
"old" or "new" criteria.  A higher rating may not be 
assigned.  The veteran is also receiving in excess of the 
maximum schedular rating for lumbosacral strain and loss of 
range of motion of the lumbar spine under the "old" and 
"new" rating criteria.  As the veteran complained of pain 
on motion and weakness of the lumbar spine at his VA 
examinations, the Board has again considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.50 as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, as the veteran is 
receiving the maximum schedular rating for limitation of 
motion of the lumbar spine and intervertebral disc syndrome, 
there is no basis for a rating greater than 60 percent based 
on limitation of motion due to any functional loss.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  A higher rating under the 
alternate rating criteria would therefore be unwarranted.

The Board notes that a 100 percent disability evaluation 
could be assigned if there is evidence of unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2002) and Diagnostic Code 5240 (2005).  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  A review of the medical record 
is negative for evidence of ankylosis of the lumbar spine.  
The veteran does not contend otherwise.  A higher disability 
rating under Diagnostic Code 5286 and/or Diagnostic Code 5240 
would be improper.  Consideration has again been given to the 
application of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in 
DeLuca v. Brown (functional loss due to pain upon motion).  
However, as ankylosis involves the absence of motion of the 
affected joint, such an application would be inappropriate.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate that 
the veteran is frequently hospitalized for his service-
connected lumbar spine disability.  With respect to the 
question as to whether his lumbar spine disability causes 
marked interference with employment, the Board notes that the 
veteran was awarded a total disability evaluation based on 
individual unemployability on account of his lumbar spine, 
effective from June 2004.  There is no objective evidence 
that the veteran's low back disability caused marked 
interference with employment prior to June 2004.  Outpatient 
records show that the veteran maintained consistent 
employment.  Significantly, a March 2003 mental health note 
indicated that the veteran had just completed a construction 
job, and that he was completing course work in construction 
management.  Indeed, when he applied for a total disability 
evaluation based on individual unemployability in August 
2004, the veteran indicated that his last full time job had 
been in March 2004.  Records received from the SSA show that 
the veteran was awarded disability benefits from March 2004, 
and that his unemployment was the result of nonservice-
connected diabetes mellitus and 
psychiatric problems.   Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for left ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement a disability evaluation in excess of 20 percent 
for residuals of lumbar spine injury with degenerative disc 
disease and spondylosis for the period prior to November 24, 
1999 is denied.

Entitlement a disability evaluation in excess of 60 percent 
for residuals of lumbar spine injury with degenerative disc 
disease and spondylosis for the period since November 24, 
1999 is denied



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


